Citation Nr: 1118645	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  08-16 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for claimed hypertension to include coronary artery disease.  

2.  Entitlement to service connection for claimed acne.  

3.  Entitlement to service connection for a claimed staph infection.    

4.  Entitlement to service connection for a claimed ear infection.  

5.  Entitlement to service connection for a claimed rash in the back, scalp, neck, and feet.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to July 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the RO.

The Veteran presented testimony at a hearing held at the RO before the undersigned Veterans Law Judge in January 2011.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issues of service connection for hypertension to include coronary artery disease, an ear infection and allergic rhinitis are addressed in the REMAND portion of this document and are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On January 11, 2011 on the record at the hearing before the Board and prior to the promulgation of a decision in this appeal, the Veteran withdrew the appeal of the claim of service connection for acne. 

2.  On January 11, 2011 on the record at the hearing before the Board and prior to the promulgation of a decision in this appeal, the Veteran withdrew the appeal of the claim of service connection for a staph infection.   

3.  The currently reported recurrent skin rash involving scalp, neck and back and fungus infection of the feet is shown as likely as not to have its clinical onset during service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim of service connection for acne are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. § 20.204 (2010).  

2.  The criteria for withdrawal of the appeal of the claim of service connection for a staph infection are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. § 20.204 (2010).  

3.  By extending the benefit of the doubt to the Veteran, his disability manifested by a recurrent skin rash involving the scalp, neck and back and a fungus infection involving the feet is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for acne and a staph infection

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2010).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On January 11, 2011 on the record at the hearing before the Board and prior to the promulgation of a decision in this appeal, the Veteran withdrew the appeals as to the claims of service connection for acne and staph infection. 

Hence, as there is no allegation of error of fact or law remaining for appellate consideration on either of these matters, the Board does not have jurisdiction to consider an appeal in this matter.   


II.  Entitlement to Service Connection for Hypertension and a skin rash

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided a VCAA notice letter to the Veteran in June 2006, prior to the initial adjudication of the claims.  

The letter notified the Veteran of what information and evidence must be submitted to substantiate claims for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  

The June 2006 letter provided the Veteran with notice of the laws regarding degrees of disability or effective dates.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Veteran has not been prejudiced.  The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Therefore, the Board finds the duty to notify provisions of VCAA have been fulfilled.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  

The private medical records from the Veteran's primary care physician and VA treatment records are associated with the claims folder.  There is no identified relevant evidence that has not been accounted for.  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.   


Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  

A continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, if a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if cardiovascular disease became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 


Service connection for a rash of the back, scalp, neck, and feet

The Veteran asserts that he developed a recurrent skin problems involving his scalp, neck, back and feet during service.  

Essentially, service connection may be granted if the evidence establishes that the claimed disability is due to service or is caused or aggravated by a service-connected disability.   The initial question is whether there is evidence of a current disability.

There is evidence of a current diagnosis of a skin disease.  The private records from Dr. A.C. dated in July 2005 show treatment for a rash on the neck.  Other private records dated in December 2006 show treatment for dermatitis.  

The VA treatment records also show that the Veteran was receiving medical attention for a fungus infection of toenails and feet.  

At the recent hearing in January 2011, the Veteran testified that the claimed skin rash and fungus infection began in Vietnam and have been recurrent in nature since that time.   

This testimony in the Board's opinion is credible and sufficient to establish a continuity of symptomatology linking the development of the claimed skin conditions to the Veteran's lengthy service, including that under adverse living conditions in the Republic of Vietnam.  

Thus, based on a careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the current recurrent skin rash involving the scalp, neck and back and fungus infection of the toenails and feet as likely as not had their clinical onset during the Veteran's period of active service.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  



ORDER

The appeal of the claim for service connection for acne is dismissed.   

The appeal of the claim for service connection for a staph infection is dismissed  

Service connection for a recurrent skin rash of the scalp, neck and back and a fungus infection of the toenails and feet is granted.  



REMAND

VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  

In a May 2006 statement, the Veteran indicated that he was hospitalized in Saigon, at the United States Air force Hospital, for ear infections.  The record shows that the Veteran served in Vietnam from April 1963 to February 1964.  

It does not appear that the RO conducted a search for the Veteran's inpatient/clinical records for this hospitalization.  The RO should also make an attempt to obtain these inpatient/clinical records.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  

At the hearing in January 2011, the Veteran testified about receiving treatment for the allergic rhinitis at VA.  The RO should obtain the VA treatment records for treatment of the allergic rhinitis dated from June 2007 to present.  VA has a duty to seek these records. 38 U.S.C.A. § 5103A(b)(1).  

Moreover, in light of the nature of the Veteran's service, the Board finds that further development is necessary in order to determine the nature and likely etiology of the claimed hypertension and any current coronary artery disease.  

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take all indicated steps in order to contact the National Personnel Records Center and make an attempt to obtain the Veteran's inpatient/clinical records for hospitalization at the United States Air force Hospital in Saigon dated from April 1963 to February 1964.  Incorporate any such records into the Veteran's claims file.

2.  The RO should take appropriate steps to contact the Veteran in order to obtain copies of all VA treatment records of treatment of allergic rhinitis and the claimed heart disease since June 2007.  These should be incorporated into the Veteran's claims file.  If no records are available, documentation stating such should be incorporated into the claims file.

3.  The RO then should schedule the Veteran for a VA examination in order to ascertain the nature and likely etiology of the claimed hypertension and heart disease as well as the claimed allergic rhinitis.  

The claims folder should be made available to the examiner for review.  All indicated testing also should be performed.  

Based on his/her review of the case, the VA examiner should offer an opinion as to whether any current hypertension or coronary artery disease or any disability manifested by allergic rhinitis at least as likely is due herbicide exposure in connection with his duties in the Republic of Vietnam or another event or incident of his lengthy active service.  

4.  Following completion of all indicated development, the RO should readjudicate the issues remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


